Exhibit 10.1

FOURTH AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS FOURTH AMENDMENT (this “Amendment”) dated as of April 10, 2006 is entered
into among SEQUA RECEIVABLES CORP., a New York corporation (the “Seller”), SEQUA
CORPORATION, a Delaware corporation (the “Servicer”), LIBERTY STREET FUNDING
CORP., a Delaware corporation (“Liberty Street”), and THE BANK OF NOVA SCOTIA, a
Canadian chartered bank acting through its New York Agency, as Funding Agent for
Liberty Street, as Committed Purchaser for Liberty Street and as collateral
agent (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”).

R E C I T A L S

A.        The parties hereto are parties to that certain Amended and Restated
Receivables Purchase Agreement dated as of April 30, 2004, as amended,
supplemented or otherwise modified through the date hereof (the “Agreement”).

B.         The parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

Certain Defined Terms.  Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.

Amendment to the Agreement.  Schedule IV to the Agreement is hereby amended and
restated in its entirety as attached hereto.

Representations and Warranties.  Each of the Seller and the Servicer hereby
represents and warrants to the Conduit Purchaser, the Committed Purchaser, the
Funding Agent and the Collateral Agent as follows:

Representations and Warranties.  The representations and warranties of such
Person contained in Exhibit III to the Agreement are true and correct as of the
date hereof (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct as of such earlier
date).

Enforceability.  The execution and delivery by such Person of this Amendment,
and the performance of its obligations under this Amendment and the Agreement,
as amended hereby, are within its corporate powers and have been duly authorized
by all necessary corporate action on its part.  This Amendment and the
Agreement, as amended hereby, are each its valid and legally binding
obligations, enforceable in accordance with its respective terms.

Termination Event.  No Termination Event or Unmatured Termination Event has
occurred and is continuing.

Effectiveness.  This Amendment shall become effective as of the date hereof upon
receipt by the Collateral Agent of the following, each duly executed and dated
as of the date hereof (or such other date satisfactory to the Collateral Agent),
in form and substance satisfactory to the Collateral Agent (unless otherwise
specified below):

counterparts of this Amendment (whether by facsimile or otherwise) executed by
each of the parties hereto; and

such other documents and instruments as the Collateral Agent may request.

Effect of Amendment.  Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect.  After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Amended and Restated Receivables
Purchase Agreement”, “the Receivables Purchase Agreement,” “this Agreement,”
“hereof,” “thereof”, “herein”, “therein” or words of similar effect, in each
case referring to the Agreement, shall be deemed to be references to the
Agreement as amended by this Amendment.  This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the Agreement
other than as set forth herein.

Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York without reference to conflicts of law
principles (other than Section 5-1401 of The New York General Obligations Law).

Section Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

SEQUA RECEIVABLES CORP.

By:  /s/ James P. Langelotti

Vice President and Treasurer



SEQUA CORPORATION

By: /s/ Kenneth A. Drucker

Vice President and Treasurer



LIBERTY STREET FUNDING CORP.,
as a CP Conduit Purchaser

By: /s/ Bernard J. Angelo

Vice President



THE BANK OF NOVA SCOTIA, as Funding Agent for Liberty Street and as Committed
Purchaser for Liberty Street

By: /s/ Norman Last

Managing Director



THE BANK OF NOVA SCOTIA, as Collateral Agent

By: /s/ Norman Last

Managing Director


SCHEDULE IV
EXCLUDED OBLIGORS

1.         Delphi Corporation, a Delaware corporation, or any Affiliate or
Subsidiary thereof.

2.         Delta Air Lines, Inc., a Delaware corporation, or any Affiliate or
Subsidiary thereof.

3.         Northwest Airlines Corporation, a Delaware corporation, or any
Affiliate or Subsidiary thereof.

4.         Spirit Airlines, Inc., a Florida corporation, or any Affiliate or
Subsidiary thereof.



